962 F.2d 8
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Vendetta HEGE, Defendant-Appellant.
No. 91-5607.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 4, 1992Decided:  May 18, 1992

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  Norwood Carlton Tilley, Jr., District Judge.  (CR-90-277-WS)
Susan Hayes, Greensboro, North Carolina;  Anne A. Isaac, Greensboro, North Carolina, for Appellant.
Robert H. Edmunds, Jr., United States Attorney, Paul Alexander Weinman, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
M.D.N.C.
AFFIRMED.
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Vendetta Hege appeals her conviction for conspiracy to distribute cocaine and heroin, in violation of 21 U.S.C. § 846 (1988).  Because we find no merit to her appeal, we affirm.


2
Hege's counsel have filed a brief pursuant to  Anders v. California, 386 U.S. 738 (1967), certifying that they have reviewed the record and found no meritorious issues to argue on appeal.*  As required by Anders, we have independently reviewed the entire record and all pertinent documents.  After considering all the arguable issues presented by this record, we conclude that there are no nonfrivolous grounds for this appeal.  Therefore, we affirm the district court's judgment.


3
In the case of an unsuccessful appellant represented by appointed counsel, this Court requires that counsel inform their client, in writing, of her right to petition the Supreme Court for further review.  See Plan of the United States Court of Appeals for the Fourth Circuit in Implementation of the Criminal Justice Act of 1964, 18 U.S.C § 3006A.  If requested by their client to do so, counsel should prepare a timely petition for a writ of certiorari and take such steps as are necessary to protect the rights of their client.


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Although she was informed of her right to file a supplemental brief, Hege has not filed such a brief